       CASE 0:10-cr-00230-PJS-FLN Doc. 1161 Filed 11/10/20 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                      Case No. 10‐CR‐0230(22) (PJS/FLN)

                     Plaintiff,

 v.                                                           ORDER

 CESAR SEVILLA‐ACOSTA,

                     Defendant.

      Cesar Sevilla‐Acosta, pro se.

      Defendant Cesar Sevilla‐Acosta (“Sevilla”) was convicted by a jury of conspiracy

to distribute marijuana, ECF No. 879, and was sentenced to 135 months in prison, ECF

No. 903. This matter is now before the Court on Sevilla’s motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) and his motion to expedite. ECF

Nos. 1158, 1160. Sevilla claims to suffer from obesity and chronic lung problems, which

he says are “extraordinary and compelling reasons” warranting his release.

      Sevilla’s motion appears to be moot. Sevilla argues that his obesity and lung

problems diminish his ability “to provide self‐care within the environment of” the

Federal Prison Camp in Duluth (“FPC‐Duluth”). See U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

And Sevilla has recently asked the Court to expedite his release because of an increase

in COVID‐19 cases among the staff and inmates at FPC‐Duluth. ECF No. 1160.

According to the Bureau of Prisons (“BOP”) inmate locator, however, Sevilla is no
           CASE 0:10-cr-00230-PJS-FLN Doc. 1161 Filed 11/10/20 Page 2 of 5




larger incarcerated in FPC‐Duluth; instead, he has been transferred to the residential

reentry management program in Minneapolis.1 As a result, his motion for

compassionate release is moot. See United States v. Flores, No. 15‐210 (MJD/DTS), 2020

WL 2526479, at *1 (D. Minn. May 18, 2020) (holding that both the defendant’s request to

the warden of his old facility and the basis for the compassionate release motion were

moot after the defendant’s transfer to a new facility).

       If Sevilla’s motion were not moot, the Court would deny it. Sevilla’s BMI is 32.1,

ECF No. 1159‐1, and the Centers for Disease Control and Prevention (“CDC”) reports

that a BMI of 30 or more creates an “increased risk of severe illness from the virus that

causes COVID‐19.”2 But the fact that Sevilla is overweight and thus has a somewhat

elevated risk of suffering complications from COVID‐19 is not itself an “extraordinary

and compelling reason[]” justifying his release under 18 U.S.C. § 3582(c)(1)(A)(i). See

United States v. Edison, No. 12‐225 (DWF), 2020 WL 3871447, at *3 (D. Minn. July 9, 2020)

(finding BMI of 35.4 inadequate to justify compassionate release).




       1
        Fed. Bureau of Prisons, Find an inmate, https://www.bop.gov/inmateloc/ (last
visited Nov. 9, 2020).
       2
        Ctrs. for Disease Control and Prevention, Coronavirus Disease: People with Certain
Medical Conditions, (Nov. 2, 2020)
https://www.cdc.gov/coronavirus/2019‐ncov/need‐extra‐precautions/people‐with‐medic
al‐conditions.html.

                                            ‐2‐
           CASE 0:10-cr-00230-PJS-FLN Doc. 1161 Filed 11/10/20 Page 3 of 5




       Sevilla asserts that, in addition to obesity, he has “chronic lung problems.”3 ECF

No. 1158 at 8. This claim is not substantiated. A ten‐year‐old medical document

indicates that Sevilla was prescribed an inhaler 12 years ago, ECF No. 1158 Ex. E, but

the record contains no recent medical documents suggesting that Sevilla currently

suffers from any problems with his lungs or currently uses an inhaler. To the contrary,

Sevilla’s presentence report (“PSR”) indicates that he has “no serious or chronic

illnesses.” PSR ¶ 183. Although the CDC identifies moderate‐to‐severe asthma as a

condition that “might be” a COVID‐19 risk factor,4 the Court is unable to find on the

record before it that Sevilla currently suffers from even mild asthma, much less

moderate‐to‐severe asthma. See United States v. Brik, No. 15‐cr‐78 (SRN/BRT), 2020 WL

3531576, at *5 (D. Minn. June 30, 2020) (finding no elevated risk from asthma when the

defendant’s “medical records from the past year do not appear to indicate any clinical

[en]counters for asthma or any other lung conditions”).

       Finally, there is no evidence in the record identifying the residential reentry

center or other facility at which Sevilla currently resides. Obviously, then, there is no

evidence that he is living in a facility that is experiencing a high level of COVID‐19




       3
        Sevilla also characterizes these lung problems as “asthma.” ECF No. 1158 at 8.
       4
        Ctrs. for Disease Control and Prevention, supra note 2.

                                            ‐3‐
           CASE 0:10-cr-00230-PJS-FLN Doc. 1161 Filed 11/10/20 Page 4 of 5




infections.5 Sevilla has therefore “not demonstrated that he has a particularized risk of

contracting COVID‐19[.]” United States v. Muhlenhardt, No. 14‐cr‐162 SRN/JJK, 2020 WL

4697112, at *4 (D. Minn. Aug. 13, 2020) (denying motion for compassionate release when

no inmates had contracted COVID‐19); see also United States v. Fry, No. 11‐141(4)

(PAM/KMM), 2020 WL 1923218, at *1 (D. Minn. Apr. 21, 2020) (same). For these

reasons, the Court cannot find that Sevilla’s obesity and alleged lung problems

substantially impair his ability to provide self‐care, U.S.S.G. § 1B1.13, cmt. n.1(A)(ii), or

otherwise constitute “extraordinary and compelling reasons” to reduce his sentence,

§ 3582(c)(1)(A)(i).

       Even if Sevilla could establish an extraordinary and compelling medical reason

for release, the Court would deny his motion because his release would be inconsistent

with the factors set forth in 18 U.S.C. § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (instructing

consideration of the § 3553(a) factors). Sevilla has never acknowledged any

responsibility for his serious crime, despite the overwhelming evidence presented

against him at trial. ECF No. 933 at 15:6–8. And since his conviction, Sevilla has

committed perjury and filed false and misleading documents in his relentless efforts to

be released from prison. See ECF No. 1078 at 8–10. Releasing Sevilla before he

completes his sentence would not be consistent with the need for his sentence to

       5
        Fed. Bureau of Prisons, COVID‐19 Cases,
https://www.bop.gov/coronavirus/index.jsp (last visited Nov. 9, 2020).

                                             ‐4‐
        CASE 0:10-cr-00230-PJS-FLN Doc. 1161 Filed 11/10/20 Page 5 of 5




provide just punishment, to deter Sevilla from future criminal conduct, and to protect

the public. See United States v. Rodd, 966 F.3d 740, 745–46, 748 (8th Cir. 2020) (affirming

the district court’s finding that the § 3553(a) factors weighed against release due to the

defendant’s repeated lying); United States v. Warren, 456 F. Supp. 3d 1083, 1088

(D. Minn. 2020) (finding § 3553(a) factors weighed against release because of the

defendant’s misrepresentations and denial of responsibility).

       For these reasons, Sevilla’s motion for compassionate release is denied.

                                          ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Sevilla’s motion for compassionate release [ECF No. 1158] is DENIED.

       2.     Sevilla’s motion to expedite [ECF No. 1160] is DENIED AS MOOT.


 Dated: November 10, 2020                      s/Patrick J. Schiltz
                                               Patrick J. Schiltz
                                               United States District Judge




                                            ‐5‐
